PER CURIAM.
F.B. appeals the trial court’s finding of guilt for felony battery and argues that the State failed to prove the elements of the crime. We affirm because the error was not preserved.
In a juvenile proceeding, a motion for judgment of dismissal at the conclusion of the State’s case is necessary to preserve the issue for review. See Fla. R. Juv. P. 8.525(h); J.D. v. Dep’t of Children & Families, 825 So.2d 447 (Fla. 1st DCA 2002). F.B.’s counsel moved for judgment of dismissal at the close of the State’s case, but not on grounds that the State failed to prove the elements of the crime.
Accordingly, we must affirm.
CASANUEVA and STRINGER, JJ., and DAKAN, STEPHEN L„ Associate Senior Judge, Concur.